Citation Nr: 1013070	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus before August 17, 2004.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from July 1965 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In a rating decision in November 2002, the RO granted 
service connection and a 20 percent rating for diabetes 
mellitus, effective July 9, 2001.  Then, in a July 2003 
rating decision, the RO assigned an earlier effective date 
for the grant of service connection and 20 percent rating, 
that is, May 8, 2001, in accordance with 38 C.F.R. § 3.114, 
which addresses effective dates when service connection has 
been granted based on a liberalizing change in the law 
(i.e., the inclusion of type II diabetes mellitus as a 
disease formally associated with exposure to herbicide 
agents).

Prior to the expiration of the appeal period for either of 
the rating decisions, the Veteran submitted a statement in 
October 2003, which on its face appears to be both a claim 
for a higher rating for diabetes mellitus and an expression 
of his disagreement with the rating decision in July 2003.  
The RO construed the statement as a notice of disagreement, 
as it subsequently issued a statement of the case in 
February 2004 on the issue of a rating higher than 20 
percent for diabetes mellitus.  The RO continued the 20 
percent rating for diabetes mellitus in a March 2004 rating 
decision (following a VA examination in February 2004), but 
in a statement received in April 2004 and a statement (VA 
Form 9) received in August 2004, the Veteran continue to 
maintain that his diabetes mellitus should be evaluated at 
40 percent.  

The RO in a September 2004 supplemental statement of the 
case continued the 20 percent rating for diabetes mellitus.  
Then, in a November 2004 decision discussed in a 
supplemental statement of the case, the RO granted a 40 
percent rating for diabetes mellitus, effective August 17, 
2004.  

The Veteran continued his appeal for a higher rating for 
diabetes mellitus.  In a statement (VA Form 9) received in 
February 2008, the Veteran stated that the 40 percent was 
warranted earlier and in a statement received in May 2009 
from the Veteran's representative, he wished to continue on 
appeal the issue of an earlier effective date for service 
connection of diabetes mellitus.  The RO thereafter 
continued to issue supplemental statements of the case, in 
June 2009 and July 2009, on the issue of a rating higher 
than 40 percent for diabetes mellitus.  

The RO, however, construed the May 2009 statement of the 
Veteran's representative as a "new claim" for an effective 
date prior to August 17, 2004, for the 40 percent rating for 
diabetes mellitus.  In a July 2009 rating decision 
addressing that issue, the RO stated that this issue was 
"not on appeal" as it was raised by the Veteran's 
representative in the May 2009 statement.  

More recently, in a January 2010 statement from the 
Veteran's representative, the Veteran canceled his scheduled 
hearing before a Veterans Law Judge and withdrew his appeal 
for a rating higher than 40 percent for diabetes mellitus; 
however, he also noted his disagreement with the July 2009 
rating decision that denied him an earlier effective date 
for his diabetes mellitus, when it was rated percent.  

As the foregoing shows, there is ambiguity over the issue 
properly on appeal.  Construing the Veteran's statements in 
a light most favorable to him, it appears that the Veteran 
was dissatisfied with the initial rating assignment for the 
diabetes mellitus, and in recognition of that disagreement 
the RO issued a statement of the case in February 2004.  
Further, the Veteran's statements reflect that he continued 
to pursue an initial rating higher than 20 percent after he 
was granted a 40 percent rating effective in August 2004, as 
he argued for an earlier effective date for the 40 percent 
rating.   



This case is one in which separate ratings have been 
assigned for separate periods of time based on the facts 
found ("staged ratings").  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  It 
is one where the Board must consider the propriety of the 
staged ratings in accordance with applicable evaluation 
criteria, to determine whether the proper rating has been 
assigned for the period in question.  As the Veteran has 
withdrawn his appeal for a higher rating for diabetes 
mellitus for the period beginning August 17, 2004, the 
rating assignment for the period before August 17, 2004, 
remains on appeal and will be addressed in this decision.  

It is noted too that the Veteran has initiated and perfected 
appeals as to other issues.  However, his claim of service 
connection for peripheral neuropathy of the upper 
extremities was granted in a February 2008 rating decision; 
the Veteran in a May 2009 statement withdrew his appeal as 
to the issue of service connection for bilateral carpal 
tunnel syndrome; and his claim of service connection for 
hypertension was granted in a May 2009 rating decision.  
Thus, the sole remaining issue for appellate consideration 
is the issue stated on the first page.  


FINDING OF FACT

Before August 17, 2004, the service-connected diabetes 
mellitus was treated without a requirement of insulin or 
regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent 
before August 17, 2004, for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7913 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of the following: 
(1) any information and medical or lay evidence that is 
necessary to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  The notification requirements are referred to as 
Type One, Type Two, and Type Three, respectively.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
diabetes mellitus, by letter dated in March 2002.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for a 
higher rating for diabetes mellitus prior to August 17, 
2004.  Dingess, 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained VA records and the Veteran 
has submitted various private records, such as those from 
United Indian Health Services.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The Veteran was afforded VA examinations in September 2002 
and February 2004.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, 
a practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

This appeal covers the period before August 17, 2004, and 
the pertinent medical evidence in the file consists of VA 
examinations in September 2002 and February 2004, VA 
records, and private medical record.  

For the period covered in this appeal, the Veteran's 
diabetes mellitus has been rated as 20 percent disabling 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The criteria 
for the next higher rating, 40 percent, under Diagnostic 
Code 7913, require insulin, restricted diet, and regulation 
of activities.  



After careful review of the record, the Board finds that the 
Veteran does not meet the criteria for a 40 percent rating 
under Diagnostic Code 7913 for the period before August 17, 
2004.  The relevant medical evidence shows that the 
Veteran's diabetes mellitus, type two, required oral 
hypoglycemic medicine for control, which required the 
addition of insulin in 2003, but there is no medical 
evidence to show that his diabetes resulted in any required 
restriction of physical activity.  

VA records indicate diabetes mellitus as a diagnosed ailment 
on the Veteran's problem list.  On clinic visits in February 
2003 and March 2003, it was noted that the Veteran took 
Metformin for control of his diabetes.  His diet was noted, 
and he met with a diabetic educator to review his diet, but 
there was no evidence that he was placed on a restricted 
diet.  In October 2003, it was noted that management of his 
diabetes was deferred to a private clinic, per the Veteran's 
wish.  On an Agent Orange evaluation in March 2004, it was 
noted that the Veteran was recently started on insulin as an 
oral hypoglycemic agent caused two episodes of hypoglycemia.  

Private medical reports from United Indian Health Services 
indicate that the Veteran was initially diagnosed with 
diabetes mellitus, type two, in December 1998.  He was 
placed on oral hypoglycemia medicine, and for a short time 
in 2000 he apparently was prescribed insulin.  In a 
September 2003 statement, a physician noted that the 
Veteran's diabetes was initially treated with diet and 
exercise along with the need for oral hypoglycemics, but 
that he recently began taking injectable insulin.  In an 
April 2009 statement, a physician noted that the Veteran was 
begun on insulin for a short time in 2001 but then began 
taking it regularly in July 2003.  

At the time of a September 2002 VA examination, the examiner 
noted that the Veteran's medication to control diabetes 
mellitus included oral hypoglycemic agents, Glipizide and 
Metformin, stating that his dosage depended upon how active 
he planned on being that day.  The Veteran reported that he 
had marked fatigue, which limited all his activities, and 
was lethargic and could no longer work out in a health club.  
He currently could not fish because his hands would tie up 
from the cold and repeated gripping.  

At the time of a February 2004 VA examination, the examiner 
noted that the Veteran's diabetes mellitus was fairly well 
controlled on Glipizide and Metformin until about nine 
months previously when he encountered problems and was 
placed on insulin.  He continued to take his oral 
medications, and control of his diabetes was been much 
better, with no hypoglycemic problems or weight change.  The 
Veteran reported feeling somewhat fatigued, and the examiner 
stated that peripheral neuropathy and back problems kept the 
Veteran from being very active.  He was followed by a 
private medical provider about every six months.  The 
diagnosis was insulin-dependent diabetes mellitus, adult 
onset, type two.  The examiner noted that the Veteran's 
diabetes had generally become more complicated with the 
necessity to add insulin to add insulin to his therapy.  

The evidence, discussed above, fails to show that the 
Veteran's diabetes mellitus required insulin and/or 
regulation of activities prior to August 17, 2004.  
Regulation of activities means avoidance of strenuous 
occupational and recreational activities.  See 61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Code 7913).  The Veteran's 
complaints of fatigue were generally attributed to other 
physical ailments, but in any case there is no evidence that 
he was advised to limit strenuous activities on account of 
his diabetes mellitus.  

Medical evidence is required to establish that occupational 
and recreational activities have been restricted under 
Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 
360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  
In this case, there is no such medical evidence.  Therefore, 
the Veteran has not met all three criteria for a 40 percent 
rating for diabetes mellitus prior to August 17, 2004.  

In sum, although the Veteran required an oral hypoglycemic 
agent, to which was added insulin to his therapy, to control 
his diabetes mellitus, type II, he did not require 
regulation of his activities.  Further, whether he was on a 
restricted diet for his diabetic control is not specifically 
noted in the record.   







As the criteria for a 40 percent rating under Diagnostic 
Code 7913 have not been demonstrated throughout the period 
considered in this appeal, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus before August 17, 2004, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


